    Case 21-10632-MBK              Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09            Desc Main
                                             Document     Page 1 of 15



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                           Order Filed on January 28, 2021
      FOX ROTHSCHILD LLP                                                   by Clerk
      49 Market St.                                                        U.S. Bankruptcy Court
                                                                           District of New Jersey
      Morristown, NJ 07960
      Mark E. Hall, Esq.
      Martha B. Chovanes, Esq.
      Michael R. Herz, Esq.
      mhall@foxrothschild.com
      mchovanes@foxrothschild.com
      mherz@foxrothschild.com
      Telephone: (973) 992-4800
      Facsimile: (973) 992-9125
      Proposed Counsel for L’Occitane, Inc.

      In re:

      L’OCCITANE, INC.,                                           Chapter 11

                                        Debtor.                   Case No. 21-10632-MBK

                                                                  Judge: Michael B. Kaplan



                                  ORDER AUTHORIZING (I)
        REJECTION OF CERTAIN UNEXPIRED LEASES OF NONRESIDENTIAL REAL
                     PROPERTY PURSUANT TO 11 U.S.C. § 365 AND
         FED. R. BANKR. P. 6004 AND 6006, (II) ABANDONMENT OF ANY PERSONAL
               PROPERTY, EFFECTIVE AS OF THE REJECTION DATE, AND
                            (III) GRANTING RELATED RELIEF

               The relief set forth on the following pages, numbered two (2) through four (4), is hereby

     ORDERED.

DATED: January 28, 2021




     118820295.v2
Case 21-10632-MBK               Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09                      Desc Main
                                          Document     Page 2 of 15
Page 2 of 4
DEBTOR: L’Occitane, Inc.
CASE NO: 21-10632-MBK
CAPTION: Order Authorizing (I) Rejection of Certain Unexpired Leases of Nonresidential Real Property Pursuant
            to 11 U.S.C. §365 and Fed. R. Bankr. P. 6004 and 6006, (II) Abandonment of Any Personal Property,
            Effective as of the Rejection Date, and (III) Granting Related Relief




           Upon the motion (the “Motion”)1 of the above-captioned debtor and debtor in possession

(the “Debtor”), for entry of an order pursuant to sections 365, and 554 of title 11 of the United

States Code (the “Bankruptcy Code”), and Rules 6004, 6006 and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) for authority to reject certain unexpired leases

and abandon certain Personal Property as more fully set forth in the Motion; and the Court having

jurisdiction to decide the Motion and the relief requested therein in accordance with 28 U.S.C. §§

157(a), (b) and 1334(b); and consideration of the Motion and the relief requested therein being a

core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant

to 28 U.S.C. §§ 1408 and 1409; and notice of the Motion having been given as provided in the

Motion; and such notice having been adequate and appropriate under the circumstances; and it

appearing that no other notice of Motion need be provided; and the Court having held a hearing to

consider the relief requested in the Motion (the “Hearing”); and upon the Declaration of Yann

Tanini in Support of Debtor’s Chapter 11 Petition and First Day Pleadings; the record of the

Hearing, and all of the proceedings had before the Court; and the Court having found and

determined that the relief sought in the Motion and granted herein is in the best interests of the

Debtor, its respective estate and creditors and all parties in interest; that the legal and factual bases

set forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor,

           IT IS HEREBY ORDERED THAT:



1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.


                                                           2
118820295.v2
Case 21-10632-MBK           Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09                   Desc Main
                                      Document     Page 3 of 15
Page 3 of 4
DEBTOR: L’Occitane, Inc.
CASE NO: 21-10632-MBK
CAPTION: Order Authorizing (I) Rejection of Certain Unexpired Leases of Nonresidential Real Property Pursuant
            to 11 U.S.C. §365 and Fed. R. Bankr. P. 6004 and 6006, (II) Abandonment of Any Personal Property,
            Effective as of the Rejection Date, and (III) Granting Related Relief

         1. The Motion is GRANTED as set forth herein.

         2.      The Unexpired Leases contained on Schedule 1 attached to this Order are hereby

rejected effective as of the Rejection Date noted on Schedule 1. No later than the Rejection Date

noted on Schedule 1, the Debtor shall relinquish control of and surrender the applicable Leased

Premises to the Landlords noted on Schedule 1.

         3.      The Debtor is hereby authorized to abandon any equipment, fixtures, furniture, or

other personal property that may be located at the premises and not otherwise moved to another

store location (collectively the “Personal Property”), effective as of the Rejection Date noted in

Schedule 1. Upon the Rejection Date, any Personal Property remaining on the Leased Premises

shall be deemed abandoned by the Debtor (except the Debtor must remove any items containing

personal and/or confidential information prior to the Rejection Date), and the Landlords may use

or dispose of any Personal Property, in their sole discretion, free and clear of all liens, claims,

encumbrances, and interests, without any further notice to any party or Court order, and without

any liability to the Debtor and its estate and any third party and without waiver of any claim the

Landlords may have against the Debtor and its estate. To the extent applicable, the automatic

stay is hereby modified to permit such use or disposition, including but not limited to the transfer

of title by the Debtor.

         4.      Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

enforceable immediately upon entry hereof.

         5.      Pursuant to D.N.J. LBR 9013-5(e), any party may move for modification of this

Order.




                                                      3
118820295.v2
Case 21-10632-MBK           Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09                   Desc Main
                                      Document     Page 4 of 15
Page 4 of 4
DEBTOR: L’Occitane, Inc.
CASE NO: 21-10632-MBK
CAPTION: Order Authorizing (I) Rejection of Certain Unexpired Leases of Nonresidential Real Property Pursuant
            to 11 U.S.C. §365 and Fed. R. Bankr. P. 6004 and 6006, (II) Abandonment of Any Personal Property,
            Effective as of the Rejection Date, and (III) Granting Related Relief

        6.       This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.




                                                      4
118820295.v2
                     Case 21-10632-MBK           Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09                  Desc Main
                                                           Document     Page 5 of 15



                                                                      Schedule 1
                                                           List of Leases to be Rejected
 Store #      Landlord/Counterparty              Address of Landlord                        Real Property Address                   Rejection Date
  L209     170 Fifth Retail Condo LLC   170 Fifth Retail Condo LLC            170 5th Avenue, New York, NY 10010                  January 31, 2021
           c/o Ranger Properties, LLC   c/o Ranger Properties, LLC
                                        11 West 25th Street, 6th Floor
                                        New York, NY 10010
                                        Attention: Sheldon Stein
  L206     85th Estates Company         85th Estates Company                  180 East 86th Street, New York, NY 10028            Petition Date
           c/o Charles H. Greenthal     c/o Charles H. Greenthal
           Management Corp.             Management Corp.
                                        4 Park Avenue
                                        New York, New York 10016
  L035     AP Fillmore II               c/o Acadia Realty Trust               2207 Fillmore Street, San Francisco, CA 94115       January 31, 2021
                                        411 Theodore Fremd Avenue, Suite
                                        300
                                        Rye, NY 10580
  L242     Astor Strategic Venture,     Astor Retail Strategic Venture, LLC   2151 Broadway, New York, NY 10023                   January 31, 2021
           LLC                          c/o Vanbarton Services, LLC           Also known as 2159 Broadway, NY, NY 10023
                                        292 Madison Avenue, 7th Floor
                                        New York, NY 10017
  L024     Bevill, Inc.                 Bevill, Inc.                          367 N. Beverly Drive, Beverly Hills, CA 90210       January 31, 2021
                                        c/o IDS Real Estate Group
                                        515 S. Figueroa Street, 16th Floor
                                        Los Angeles, CA 90071




Active\118578662.v5-1/25/21
                     Case 21-10632-MBK            Doc 51    Filed 01/28/21 Entered 01/28/21 15:49:09                Desc Main
                                                           Document     Page 6 of 15


 Store #      Landlord/Counterparty            Address of Landlord                         Real Property Address                  Rejection Date
  L175     Biltmore Shopping Center    Biltmore Shopping Center Partners     2514 E. Camelback Road Suite 100B, Phoenix, AZ     January 31, 2021
           Partners LLC                LLC                                   85016
           c/o Macerich                #216
                                       2502 East Camelback Road
                                       Phoenix, Arizona 85016
                                       Attention: Center Manager

                                       Copy to:

                                       Biltmore Shopping Center Partners
                                       LLC
                                       c/o Macerich
                                       P.O. Box 2172
                                       401 Wilshire Boulevard, Suite 700
                                       Santa Monica, California 90407
                                       Attention: Legal Department
  L133     Boston Properties Limited   Boston Properties Limited             Embarcadero Center 2, Space 2110, San Francisco,   January 31, 2021
           Partnership                 Partnership                           CA 94111
                                       Lobby Level, Suite One
                                       Four Embarcadero Center
                                       San Francisco, CA 94111
                                       Attention: Mr. Robert Pester

                                       Copy to:

                                       Boston Properties Limited
                                       Partnership
                                       111 Huntington Avenue, Suite 300
                                       Boston, Massachusetts 02199-7610
                                       Attention: General Counsel

                                       and

                                       North Coast Law Group
                                       6435 Mtn. View Ranch Rd.
                                       Healdsburg, CA 95448
                                       Attention: Matthew P. Shippey, Esq.




Active\118578662.v5-1/25/21
                     Case 21-10632-MBK             Doc 51    Filed 01/28/21 Entered 01/28/21 15:49:09                Desc Main
                                                            Document     Page 7 of 15


 Store #     Landlord/Counterparty              Address of Landlord                        Real Property Address                    Rejection Date
  L287     Brookfield Properties        GGP Staten Island Mall, LLC          One Province Place                                   January 31, 2021
                                        c/o Timothy Peterson, Sr. Asset      Province, Rhode Island 02903
                                        Recovery Analyst
                                        350 N. Orleans, Suite 300
                                        Chicago, IL 60654

                                        And

                                        Brookfield Properties
                                        2655 Richmond Ave, Space #1280,
                                        Staten Island, NY 10314
                                        Attn: Joe Hope, VP, Leasing

                                        Copy to:

                                        Staten Island Mall – Phase I
                                        2655 Richmond Avenue
                                        Staten Island, NY 10314
                                        Attn: General Manager
  L088     Caruso Affiliated Holdings   Caruso Affiliated Holdings           4751 Commons Way, #K, Calabasas, CA 91302            January 31, 2021
                                        100 Wilshire Boulevard, Fourteenth
                                        Floor
                                        Santa Monica, California 90401
                                        Facsimile No. 310-458-0212
  L293     CBL & Associates             CBL & Associates Management, Inc.    3401 Nicholasville Rd, Space #I-900, Lexington, KY   January 31, 2021
           Management, Inc.             CBL Center, Suite 500                40503
                                        2030 Hamilton Place Boulevard
                                        Chattanooga, TN 37421-6000




Active\118578662.v5-1/25/21
                     Case 21-10632-MBK            Doc 51    Filed 01/28/21 Entered 01/28/21 15:49:09              Desc Main
                                                           Document     Page 8 of 15


 Store #      Landlord/Counterparty            Address of Landlord                      Real Property Address                   Rejection Date
  L320     Corte Madera Village, LLC   Corte Madera Village, LLC           1536 Redwood Hwy, Corte Madera, CA 94925           January 31, 2021
           c/o Macerich                1618 Redwood Highway
                                       Corte Madera. CA 94925-1224
                                       Attention: Center Manager

                                       Copy to:

                                       Corte Madera Village, LLC
                                       c/o Macerich
                                       P.O. Box 2172
                                       401 Wilshire Boulevard, Suite 700
                                       Santa Monica, CA 90407
                                       Attn: Correspondence Routing
                                       System/Legal Department
  L225     Dr. Issac Levy              Dr, Issac Levy                      1239 Third Street Promenade, Santa Monica, CA      Petition Date
                                       9700 Oakmore Road                   90404
                                       Los Angeles, CA 90035

                                       And

                                       1237 3rd Street Promenade LLC
                                       9700 Oakmore Road
                                       Los Angeles, CA 90035




Active\118578662.v5-1/25/21
                     Case 21-10632-MBK           Doc 51    Filed 01/28/21 Entered 01/28/21 15:49:09               Desc Main
                                                          Document     Page 9 of 15


 Store #     Landlord/Counterparty            Address of Landlord                       Real Property Address                   Rejection Date
  L306     Elmwal Associates, LLC     Elmwal Associates, LLC              Long Wharf Mall Shopping Center, Space 'C',         Petition Date
                                      Stephen R. Lewinstein               Newport, RI 02840
                                      P.O. Box 962003
                                      Boston, MA 02196

                                      copy to:

                                      David J. Tracy, Esq.
                                      Hinckley, Allen & Snyder LLP
                                      50 Kennedy Plaza, 15th Floor
                                      Providence, Rhode Island 02903

                                      and

                                      Bruce Cotta
                                      Coastal Property Management
                                      1341 West Main Road, #11
                                      Middletown Rhode Island, 02840
  L219     Freemall Associates, LLC   Freemall Associates, LLC            3710 US Highway 9 #C116, Freehold, NJ 07726         January 31, 2021
           c/o Macerich               3710 Route 9, Suite 1000
                                      Freehold, NJ 07728-4895
                                      Attention: Center Manager

                                      Copy to:

                                      Freemall Associates, LLC
                                      c/o Macerich
                                      P.O Box 2172
                                      401 Wilshire Boulevard, Suite 700
                                      Santa Monica, CA 90407
                                      Attention: Legal Department
  L248     Jem 6 Realty LLC           Jem 6 Realty LLC                    1126 Third Ave., New York NY 10065                  Petition Date
                                      1124 Third Avenue
                                      New York, NY 10065




Active\118578662.v5-1/25/21
                     Case 21-10632-MBK             Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09               Desc Main
                                                            Document      Page 10 of 15


 Store #     Landlord/Counterparty              Address of Landlord                          Real Property Address                 Rejection Date
  L324     JTRE-63 Spring Lafayette     63 Spring Lafayette, LLC             63 Spring Street, New York, NY 10012                January 31, 2021
           LLC                          362 Fifth Avenue, Suite 1200
                                        New York, New York 10001

                                        Copy to:

                                        Schiff Hardin LLP
                                        666 Fifth Avenue
                                        New York, New York 10103
                                        Attention: Ivan W. Moskowitz, Esq.
  L289     Lincoln Center Associates,   Lincoln Center Associates, LLC       640 Lincoln Road Miami, FL 33139                    January 31, 2021
           LLC                          1300 Collins Avenue, Suite 100
                                        Miami Beach, Florida 33139
  L089     Malibu Country Mart, Ltd.    Malibu Country Mart, Ltd.            3900 Cross Creek Road, Malibu, CA 90265             Petition Date
           Koss Real Estate             Koss Real Estate Investments
           Investments                  12410 Santa Monica Blvd.
                                        Los Angeles, CA 90025
  L295     OMB Houston, L.P.            River Oaks District                  4444 Westheimer Blvd. Space #E135, Houston, TX      January 31, 2021
           c/o Festival Management      c/o Festival Management              77027
           Corporation                  Corporation
                                        5901 W. Century Blvd., Suite 700
                                        Los Angeles, CA 90045
                                        Attn: Property Management
                                        Department


  L003     One Ninety Realty Co.        One Ninety Realty Co. LLC            198 Columbus Avenue, New York, NY 10023 (at         January 31, 2021
                                        616 Palisade Avenue                  69th Street)
                                        Englewood Cliffs, NJ 07632
  L253     Renaissance at Colony Park   Renaissance at Colony Park, LLC      1000 Highland Colony Pkwy, #9013 Ridgeland, MS      January 31, 2021
                                        125 S. Congress Street, Suite 1800   39157
                                        Jackson, MS 39201
                                        Attn: Andrew Mattiace




Active\118578662.v5-1/25/21
                     Case 21-10632-MBK        Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09              Desc Main
                                                       Document      Page 11 of 15


 Store #     Landlord/Counterparty           Address of Landlord                      Real Property Address                   Rejection Date
  L245     Simon Property Group      M.S. Management Associates Inc.    100 Briarwood Circle, Space #G111, Ann Arbor, MI    January 31, 2021
                                     225 West Washington Street         48108
                                     Indianapolis, Indiana 46204-3438

                                     And

                                     Simon Property Group
                                     Attn: Ryan Holtz
                                     399 Park Avenue, 29th Floor
                                     New York, New Yorl 10022

                                     And

                                     Diane Jones
                                     Legal Leasing Department
                                     Simon Property Group
                                     225 West Washington Street
                                     Indianapolis, IN 46204
  L274     Simon Property Group      Mall at Smith Haven, LLC           313 Smith Haven Mall, Space C -09, Lake Grove, NY   January 31, 2021
                                     c/o M.S. Management Associates     11755
                                     Inc.
                                     225 West Washington Street
                                     Indianapolis, Indiana 46204-3438

                                     Simon Property Group
                                     Attn: Ryan Holtz
                                     399 Park Avenue, 29th Floor
                                     New York, New Yorl 10022

                                     And

                                     Diane Jones
                                     Legal Leasing Department
                                     Simon Property Group
                                     225 West Washington Street
                                     Indianapolis, IN 46204




Active\118578662.v5-1/25/21
                     Case 21-10632-MBK        Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09              Desc Main
                                                       Document      Page 12 of 15


 Store #     Landlord/Counterparty           Address of Landlord                      Real Property Address                  Rejection Date
  L256     Simon Property Group      Shopping Center Associates         55 Parsonage Rd., Space #2450 Edison, NJ 08837     January 31, 2021
                                     c/o M.S. Management Associates
                                     Inc.
                                     225 West Washington Street
                                     Indianapolis, Indiana 46204-3438

                                     And

                                     Simon Property Group
                                     Attn: Ryan Holtz
                                     399 Park Avenue, 29th Floor
                                     New York, New Yorl 10022

                                     And

                                     Diane Jones
                                     Legal Leasing Department
                                     Simon Property Group
                                     225 West Washington Street
                                     Indianapolis, IN 46204




Active\118578662.v5-1/25/21
                     Case 21-10632-MBK        Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09                Desc Main
                                                       Document      Page 13 of 15


 Store #     Landlord/Counterparty           Address of Landlord                         Real Property Address                 Rejection Date
  L302     Simon Property Group      Simon Property Group (Texas), L.P.   2200 S 10th St McAllen TX 78503-5437               January 31, 2021
           (Texas), L.P.             c/o M.S. Management Associates
                                     Inc.
                                     225 West Washington Street
                                     Indianapolis, Indiana 46204-3438

                                     And

                                     Simon Property Group
                                     Attn: Ryan Holtz
                                     399 Park Avenue, 29th Floor
                                     New York, New Yorl 10022

                                     And

                                     Diane Jones
                                     Legal Leasing Department
                                     Simon Property Group
                                     225 West Washington Street
                                     Indianapolis, IN 46204




Active\118578662.v5-1/25/21
                     Case 21-10632-MBK            Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09          Desc Main
                                                           Document      Page 14 of 15


 Store #      Landlord/Counterparty            Address of Landlord                     Real Property Address                   Rejection Date
  L228     Towson TC, LLC              Towson TC, LLC                    825 Dulaney Valley Rd., #2111 Towson, MD 21204      January 31, 2021
           c/o Brookfield Properties   c/o Brookfield Properties
                                       Attn: Joe Hope, VP, Leasing
                                       One Province Place
                                       Province, Rhode Island 02903

                                       And

                                       Brookfield Properties
                                       c/o Timothy Peterson, Sr. Asset
                                       Recovery Analyst
                                       350 N. Orleans, Suite 300
                                       Chicago, IL 60654

                                       Copy to:

                                       Towson Town Center
                                       825 Dulany Valley Road
                                       Towson, MD 21204
                                       Attn: General Manager
  L318     TRG IMP LLC                 TRG IMP LLC                       2330 Kalakaua Ave, Space #140, Honolulu, HI 96815   January 31, 2021
           c/o The Taubman Company     PO Box 674979
           LLC                         Detroit, MI 48267

                                       And

                                       Michele L. Walton
                                       VP, Assistant General Counsel
                                       200 E. Long Lake Rd, Suite 300.
                                       Bloomfield Hills, MI 48304

                                       And

                                       Dee Iloncai
                                       Senior Legal Leasing Assistant
                                       The Taubman Company LLC
                                       200 E. Long Lake Rd., Suite 300
                                       Bloomfield Hills, MI 48304



Active\118578662.v5-1/25/21
                     Case 21-10632-MBK          Doc 51     Filed 01/28/21 Entered 01/28/21 15:49:09              Desc Main
                                                         Document      Page 15 of 15


 Store #      Landlord/Counterparty             Address of Landlord                     Real Property Address                  Rejection Date
  L288     WS Asset Management          Garden City Owner, LLC             8 Midway Road Cranston, RI 02920                  January 31, 2021
           Attn: Joe Koechel, General   33 Boylston Street
           manager                      Boston, Massachusetts 02467
           Garden City Center
           100 Midway Road, Suite 14
           Cranston, Rhode Island
           02920




                                                         List of Subleases to be Rejected
 Store #     Sublessee/Counterparty             Address of Sublessee                     Real Property Address                 Rejection Date
  L089     Gorjana & Griffin, Inc.      Gorjana & Griffin, Inc.            3900 Cross Creek Road, Malibu, CA, 90265          Petition Date
                                        3275 Laguna Canyon Road
                                        Suite R1
                                        Laguna Beach, California 92651




Active\118578662.v5-1/25/21
